Appeal by defendant from a judgment of the County Court, Westchester County (Colabella, J.), rendered June 21, 1984, convicting him of manslaughter in the first degree, assault in the second degree, and attempted assault in the first degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
Defendant concedes in his brief that there is sufficient evidence in the record to support his conviction of manslaughter in the first degree. He argues, however, that his conviction on the two assault counts cannot be sustained because the People failed to disprove his defense of justification beyond a reasonable doubt. Viewing the evidence in the light most favorable to the People, however, as we must, we find that defendant’s guilt of these counts was proven beyond a reasonable doubt (see, People v Malizia, 62 NY2d 755, cert denied — US —, 105 S Ct 327; People v Contes, 60 NY2d 620). There is simply no reasonable view of the evidence that would support *595a defense of justification (see, People v Alston, 104 AD2d 653). Defendant’s failure to retreat when he was able to do so, and the number of stab wounds sustained by both victims, negates the essential elements of the defense (see, Penal Law § 35.15 [2] [a]; People v Doctor, 98 AD2d 780, 781; People v Alston, supra; People v Collice, 41 NY2d 906, 907).
We have considered defendant’s other contentions and find them to be either unpreserved or without merit. Brown, J. P., Rubin, Lawrence and Hooper, JJ., concur.